Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. As it is charged in the bill, the combination between the *174several defendants composing the Brewers’ Association is, without doubt, a trust or conspiracy in restraint of trade within the 3d section of the anti-trust act of Congress (26 Stat. at L. 209, chap. 647, IT. S. Comp. Stat. 1901, p. 3201), and the coercion attempted to be practised upon the Heurieh company to compel it to enter the trust and obey its regulations of the advance of prices and the arbitrary division of customers is a palpable invasion of private right, as well as inimical to the interests of the public. W. W. Montague & Co. v. Lowry, 193 U. S. 38, 47, 48 L. ed. 608, 612, 24 Sup. Ct. Rep. 307; Addyston Pipe & Steel Co. v. United States, 175 U. S. 211, 244, 44 L. ed. 136, 149, 20 Sup. Ct. Rep. 96; United States v. Trans-Missouri Freight Asso. 166 U. S. 290, 322, 323, 41 L. ed. 1007, 1021, 17 Sup. Ct. Rep. 540. The purposes and practices of the combination or conspiracy, as alleged, are equally violative of the common law, which prevails in the District of Columbia, and of which the 3d section of the statute is declaratory. Northern Securities Co. v. United States, 193 U. S. 197, 339, 48 L. ed. 679, 701, 24 Sup. Ct. Rep. 436; Morris Run Coal Co. v. Barclay Coal Co. 68 Pa. 173, 8 Am. Rep. 159; Nester v. Continental Brewing Co. 161 Pa. 473, 24 L. R. A. 247, 41 Am. St. Rep. 894, 29 Atl. 102; Craft v. McConoughy, 79 Ill. 346, 22 Am. Rep. 181; Richardson v. Buhl, 77 Mich. 632, 6 L. R. A. 457, 43 N. W. 1102; Arnot v. Pittston & E. Coal Co. 68 N. Y. 558, 23 Am. Rep. 190; Jackson v. Stanfield, 137 Ind. 592, 23 L. R. A. 588, 36 N. E. 345, 37 N. E. 14; Gatzow v. Buening, 106 Wis. 1, 14, 49 L. R. A. 475, 80 Am. St. Rep. 17, 81 N. W. 1003. The decisions of the highest courts of many other States are to the same effect.
2. The serious question for determination on this appeal is the right of the complainants to the equitable remedy of injunction to prevent the execution of the objects of the unlawful conspiracy. It is clear that they are not entitled to the relief asked in the first prayer of the bill, namely, that the agreement between the four members of the Brewers’ Association be declared null and void. In respect of that agreement, merely, the concern of the complainants is not different from that of the *175general public, whose interest can be protected in no other way than by a suit in the name of the United States. Nor can the attempted invasion of the rights of the Heurich Brewing Company by the immediate parties to that agreement, no matter how flagrant, be stayed at the suit of the complainants unless they can show that an irreparable injury will be done to themselves as the direct consequence of such invasion.
Their ground of complaint does not rest upon a contract with the Heurich company which the latter is about to break in obedience to the unlawful demands of the members of the trust and the compulsion exercised by them and their confederates. If such were the case, and. that contract should be broken through the malicious interference of the defendants, the complainants might maintain an action against them for the damages occasioned thereby. Angle v. Chicago, St. P. M. & O. R. Co. 151 U. S. 1, 13, 38 L. ed. 55, 63, 14 Sup. Ct. Rep. 240. They could certainly maintain an action against the Heurich company for such breach, and they might possibly maintain one against all of the defendants, including that company, for threefold damages under the provisions of section Y of the antitrust act. Possibly, also, they might, under certain conditions, obtain an injunction against the Heurich company to prevent such breach.
Having no enforceable contract with the Heurich company, however, their right to any remedy depends entirely upon the condition that they have shown a case of legal injury which would directly result from the forcible and wrongful termination of their established trade relations with the Heurich company. Their allegations are in substance: That they
have an established and profitable business in the sale of light beer of the Heurich company’s manufacture; that they have been regularly purchasing such beer from the Heurich company at the price of $3.60 per barrel and retailing it for a long period of time, during which they have established a lucrative trade and custom; that the Heurich company is unwilling to advance the price of beer to the proposed trust rate, and wishes to continue its sales to complainants at the present price; that, intimi*176dated by tbe threats of the defendants and their malicious and oppressive acts, the Iieurich company is about to yield to their demands, and will probably do so unless restrained; that the immediate and direct effect of such surrender will be an advance in the price of said beer to $5.70 per barrel; that another and probable effect will be that complainants will be assigned as customers to some other member of the trust, against their will, and be unable to purchase the beer of the Heurich company at even the advanced price; that the immediate and direct effect of either act, and particularly of both combined, will be to deprive complainants of many of their regular customers, and diminish their receipts and profits to their irreparable loss ánd injury.
In the event of the execution of the conspiracy these conditions would entitle them to an action for such damages as they would be permitted to prove at law, with threefold recovery under the statute. W. W. Montague & Co. v. Lowry, 193 U. S. 38, 18 L. ed. 608, 24 Sup. Ct. Rep. 307. But damages for acts which might work commercial ruin are not always recoverable at law, the rules of which relating to the measure of damages do not ordinarily warrant the assessment of consequential damages of an uncertain or speculative character, such as loss of trade and profits and the failure of credit and business. For such injuries the remedy at law, even under the statute giving a three-fold recovery, is inadequate and incomplete. In such cases, then, the jurisdiction of equity attaches, and to accomplish the ends of justice the writ of injunction will issue to prevent the doing or the continuance of the wrongful acts. Watson v. Sutherland, 5 Wall. 74, 79, 18 L. ed. 580, 583; North v. Peters, 138 U. S. 271, 281, 34 L. ed. 936, 939, 11 Sup. Ct. Rep. 346. See also Vance v. W. A. Vandercook Co. 170 U. S. 468, 480, 42 L. ed. 1111, 1116, 18 Sup. Ct. Rep. 645.
3. The contention of the appellees, that the exclusive right to equitable relief against the execution of conspiracies in restraint of trade is in the United States under the provisions of the anti-trust act, has not been seriously contested by the ap*177pellants, who claim the right independently of the statute. This, as we have seen, but declares the rule of the common law, then and now in force in the District of Columbia, under which any person may invoke the jurisdiction of equity to prevent an irreparable injury through such conspiracy. Jackson v. Stanfield, 137 Ind. 592, 23 L. R A. 588, 36 N. E. 345, 37 N. E. 14; Hagan v. Blindell, 6 C. C. A. 86, 13 U. S. App. 354, 359, 56 Eed. 696. That the statute makes a conspiracy in restraint of trade a crime, and provides a severe penalty therefor, does not necessarily impair the ordinary jurisdiction of equity, •where the criminal acts work irreparable injury to property. Re Debs, 158 U. S. 564, 593, 39 L. ed. 1092, 1106, 15 Sup. Ct. Rep. 900.
And whatever may be the rule of its enforcement generally, neither by express terms nor necessary implication does it undertake to completely substitute its remedies for all others which any person might have had before its enactment.
As the complainant’s right to a remedy in equity can be maintained without regard to the act of Congress, it is not essential to determine whether, if the wrongs complained of would be remediless save by resort to that act, any party other than the United States can invoke the jurisdiction of equity to restrain their commission. At the same time we are not to be understood as admitting the defendant’s contention on this point. The decisions supporting that contention have all been in cases under the sections of the act relating to conspiracies in restraint of interstate commerce, in jurisdictions where the power of Congress is limited to that end, and where the jurisdiction of equity, it seems, was not invoked on the ground of special and irreparable injury to the complainant. Metcalf v. American School Furniture Co. 108 Fed. 909, 912, and cases cited; Gulf, C. & S. F. R. Co. v, Miami S. S. Co. 30 C. C. A. 142, 52 U. S. App. 732, 86 Fed. 407.
Moreover, conspiracies in restraint of trade in the District of Columbia are determinable under the 3d section of the act, wherein, in the exercise of its plenary power of legislation, the Congress has enacted that “every contract, combination in form *178of trust or otherwise, or conspiracy in restraint of trade or commerce, in any territory of the United States or of the District of Columbia * * * is hereby declared illegal.” * * * The same section then declares the making of such contracts or the engagement in any such combination or conspiracy a misdemeanor, and provides a penalty. With the suggestion of these possible distinctions the question remains an open one.
4. The defendants Crown and Healy are not charged with an independent attempt to raise or fix the wages of the employees of the Heurich Brewing Company, and the rights of persons so engaged are not involved. The charge against them is that they have combined and confederated with the defendants composing the Brewers’ Association for the sole purpose of aiding in the conspiracy to compel the Heurich company to join that association in order that its regulations looking to the advance of the price of beer and the allotment of customers to the several brewing companies may be enforced.
They are, therefore, equally within the scope of the remedy sought to prevent the irreparable injury of the complainants through the execution of the objects of the conspiracy entered into by their codefendants.
Bor the reasons given, we are of the opinion that the learned justice presiding in the equity court erred in sustaining the demurrer and dismissing the bill. If the testimony shall sustain the allegations of the bill substantially in the particulars before summarized, the complainants will be entitled to a decree granting the injunction prayed for, limiting the same, however, to such acts as have relation to the particular injuries sought to be done them. The dissolution of the trust agreement between the members of the Brewers’ Association, and the restraint of action injurious to the general public, can only be had at the suit of the United States.
The de,cree must be reversed, with costs to be taxed against the Washington Brewery Company and Harry Williams, who entered the demurrer to the bill, and also against the AbnerDrury Brewing' Company, the Arlington Brewing Company, *179and the National Capital Brewing Company, who have entered their appearance in this court in support of the decree appealed from. The cause will he remanded for further proceedings in conformity with this opinion. It is so ordered. Reversed.